DETAILED ACTION
	
The Office Action dated September 10, 2021 has been replaced by the present Office Action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a divisional of U.S. Ser. No. 15/426,421, filed Feb. 7, 2017, to be issued as U.S. Pat. No. 10,426,457 is acknowledged.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vargas (US 2015/0250470).

Referring to claim 7, Vargas discloses a tissue fastener 160 (Fig. 1A, which is reproduced below. Fig. 8A-8B) deployable from a surgical fastener deployment system in conjunction with suture, consisting of: a unitary element having blunt proximal end 164 and distal end 165, a peripheral side wall 163 between the proximal and distal ends, a longitudinal axial bore extending between the proximal and distal ends and sized to receive the suture, a longitudinal slot from the bore through the side wall, and a suture retainer 161 at a longitudinally central location along the side wall (para [0082] and [0084]). 

    PNG
    media_image1.png
    434
    678
    media_image1.png
    Greyscale

Referring to claim 8, Vargas discloses the tissue fastener of claim 7, wherein: the suture retainer 161 is a crossbar extending across the longitudinal slot and joining opposing portions of the side wall (Fig. 1A above and Fig. 8B). 

Referring to claim 9, Vargas discloses the tissue fastener of claim 7, wherein: the unitary element is a portion of a hypotube (para [0081] discloses the fastener 160 may anchor 201 may be formed from a single piece of material, e.g., stainless steel hypotubing”). 


Referring to claim 11, Vargas discloses the tissue fastener of claim 7, wherein: the distal end of the fastener is adapted to mate against a proximal end of a like fastener (Fig. 8B. Fig. 1A also shows that the slot at the distal end of the fastener 160 is capable to mate against the protrusion at a proximal end 164 of another fastener 160). 

Referring to claim 12, Vargas discloses a train of tissue fasteners 220a, 220b (Fig. 2A-2H) deployable from a surgical fastener deployment system in conjunction with suture, the train of fasteners comprising: 
a plurality of like fasteners 220a, 220b arranged end to end, the fasteners including a distalmost fastener and relatively proximal fasteners, 
each fastener consisting of a unitary element having proximal and distal ends, a peripheral side wall between the proximal and distal ends, a longitudinal axial bore extending between the proximal and distal ends and sized to receive the suture 230, a longitudinal slot from the bore through the side wall (Figs. 2B and 2G-2H. Para [0108]), and 
a suture retainer 221 (Fig. 2B and para [0110]) at a longitudinally central location bridging the longitudinal slot, a suture 230 having a distal end retained relative to the suture retainer of the distalmost fastener, and a length extending through the axial bore 

Referring to claim 14, Vargas discloses the train of tissue fasteners of claim 12, wherein: the suture can be drawn at a perpendicular angle relative to each fastener at its suture retainer (Figs. 2J and 3A). 

Referring to claim 15, Vargas discloses the train of tissue fasteners of claim 12, wherein: the proximal and distal ends of each fastener are blunt (Fig. 1A above). 

Referring to claim 16, Vargas discloses the train of tissue fasteners of claim 12, wherein: the proximal end of the distalmost fastener is adapted to mate against the distal end of a relatively proximal fastener, and the proximal and distal ends of the fasteners are oriented non-orthogonal relative to the axial bore (Figs. 8A-8B). 

Referring to claim 17, Vargas discloses the train of tissue fasteners of claim 12, wherein: the proximal and distal ends are obliquely angled relative to the axial bore (Figs. 8A-8B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (US 2016/0095598) in view of Del Nido et al. (US 2009/0306681).

Referring to claim 1, Khan discloses a tissue fastener deployment system for use with a plurality of tissue fasteners, comprising: 
a) a handle (the proximal portion of tubular member 402, which includes two wings/tabs as shown in Fig. 1 and 27); 

c) a flexible second tubular member 456 having a proximal end and a distal end, and extending through the first flexible tubular member 402 (Figs. 8 and 27; para [0118]); 
d) a fastener housing 404 adapted to store the plurality of tissue fasteners 400A and provided at the distal end of the second tubular member (para [0076] and [0081]-[0082]); 
e) a flexible push member (Figs. 7-9. Para [0082]-[0084] discloses slide ejector 426 is reciprocated inside housing 424) longitudinally displaceable within the second tubular member and adapted to be axially displaced into the fastener housing; 
f) an actuator movably coupled relative to the handle, wherein actuating the actuator results in longitudinal displacement of the push member relative to the first tubular member and into the fastener housing ([0037]: “FIG. 27 is section view comparable to FIG. 26 except of the manually-actuated plunger of the elongated endoscopic apparatus of FIG. 1”).
Khan discloses the invention substantially as claimed except for disclosing an indicator to indicate whether an axial displacement force is applied to one of the tissue fasteners in the fastener housing.
However, in the same field of endeavor, which is a tissue fastener deployment system for use with a plurality of tissue fasteners, Del Nido discloses (Figs. 31a) trigger 

Referring to claim 2, Khan discloses the tissue fastener deployment system of claim 1, wherein: the indicator indicates whether the axial displacement force is in the proximal to distal direction (Khan discloses using the handle (Fig. 27) to move the slide ejector 426 forward to reject fastener. Thus, the applied force is in the direction from proximal toward distal). 

Referring to claims 4-5, Khan/Del Nido discloses the tissue fastener deployment system of claim 1, Del Nido discloses the indicator is a gauge (para [0074]). Examiner notes that user can view the amount of pressure/force on the pressure/force gauge. 
 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vargas.
Referring to claim 13, Vargas discloses the train of tissue fasteners of claim 12 but fails to disclose the distal end of the suture is retained relative to the suture retainer with a knot, bead or tie. Attention is directed to Figs. 2I-2J. The figures show first suture anchor 270 is implanted into the tissue then second suture anchor 280 is implanted into .
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 10,426,457 (hereinafter “the patent”) in view of Del Nido et al. (US 2009/0306681). 

Referring again to claim 1, however, in the same field of endeavor, which is a tissue fastener deployment system for use with a plurality of tissue fasteners, Del Nido discloses (Figs. 31a) trigger 38’ includes a pressure gauge 57 to allow the surgeon to adjust an amount of pressure/force to deploy tissue fastener 10 (para [0074]). In view of Del Nido’s teaching with would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to have provided a pressure gauge or force gauge to the handle of the patent to allow the surgeon the ability to adjust the amount of pressure/force to the plunger to apply the fastener according the type or toughness of tissue.

Allowable Subject Matter
Claims 3, 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN V NGUYEN/Primary Examiner, Art Unit 3771